 1 MARGARET R. PRINZING, StateBarNo. 209482
   ROBIN B. JOHANSEN, StateBarNo. 79084
 2 OMAR EL-QOULAQ, StateBarNo. 324729
   OLSON REMCHO, LLP
 3 1901 Harrison Street, Suite 1550
   Oakland, CA 94612
 4 Phone: (510) 346-6200
   Fax: (510) 574-7061
 5 Email: mprinzing@olsonremcho.com
   Email: rjohansen@olsonremcho.com
 6 Email: oelqoulaq@olsonremcho.com
 7 Attorneys for Defendants
   County of Alameda, County of Contra Costa,
 8 County of Fresno, County of Kings, County of
   Merced, County of Plumas, County of Riverside,
 9 County of San Bernardino, County of San Joaquin,
   County of Stanislaus, and County of Tulare
10

11                              UNITED STATES DISTRICT COURT
12               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

13 BNSF RAILWAY COMPANY,                          Case No. 4:19-cv-07230-HSG
14                Plaintiff,                      STIPULATION AND ORDER
                                                  SETTING SCHEDULE FOR
15         vs.                                    PRELIMINARY INJUNCTION
                                                  BRIEFING
16 ALAMEDA COUNTY, CALIFORNIA, et al.,
                                                  Judge: Hon. Haywood S. Gilliam, Jr.
17                Defendants.

18
19
20
21

22
23
24

25
26
27
28
     STIPULATION & ORDER SETTING
     SCHEDULE FOR PRELIM. INJ. BRIEFING
     Case No. 4:19-cv-07230-HSG
 1                                            STIPULATION
 2                 WHEREAS, PlaintiffBNSF Railway Company ("BNSF") filed a Motion for
 3 Preliminary Injunction on December 20, 2019, noticed for hearing on March 5, 2020 at 2:00 p.m.;
 4                 WHEREAS, given that eleven of the fifteen Defendant counties 1 have recently
 5 retained OLSON REMCHO, LLP to serve as lead counsel in this matter, and given that OLSON

 6 REMCHO, LLP was retained by these individual counties between the dates of January 22 and
 7 January 28, 2020, the parties have agreed to extend the briefing schedule to provide new counsel

 8 with one additional week to prepare an opposition brief, as described below;
 9                 WHEREAS three additional counties2 expect to retain OLSON REMCHO, LLP in
10 the near future;
11                 WHEREAS, the current deadline for Defendants to respond to PlaintiffBNSF's

12 Motion for Preliminary Injunction is February 3, 2020, and the current deadline for PlaintiffBNSF
13 to file a reply in support of its Motion for Preliminary Injunction is February 20, 2020;
14                 WHEREAS, the parties agree that the deadline for Defendants to file their

15 Opposition(s) to PlaintiffBNSF's Motion for Preliminary Injunction should be extended to and

16 include February 10, 2020;
17                 WHEREAS, this requested time modification would not have an effect on the

18 schedule of the case, other than to extend the deadline by one week for Defendants to file their
19 Opposition(s) to PlaintiffBNSF's Motion for Preliminary Injunction.
20                 NOW THEREFORE, IT IS STIPULATED AND AGREED, by and between
21 Plaintiff and Defendants, and subject to approval of the Court, that:
22                 (1) Defendants shall file their Opposition(s) to PlaintiffBNSF's Motion for
23 Preliminary Injunction on or before February 10, 2020;

24                 (2) PlaintiffBNSF shall file its Reply in support of its Motion for Preliminary
25 Injunction on or before February 20, 2020;

26
     1
27   Those eleven counties are: Alameda, Contra Costa, Fresno, Kings, Merced, Plumas, Riverside,
   San Bernardino, San Joaquin, Stanislaus, and Tulare.
28 2 Those three counties are: Kern, Madera, and Orange.
     STIPULATION & ORDER SETTING                      1
     SCHEDULE FOR PRELIM. INJ. BRIEFING
     Case No. 4: l 9-cv-07230-HSG
 1                 (3) A hearing on Plaintiff BNSF's Motion for Preliminary Injunction will be held
 2 on March 5, 2020 at 2:00 p.m.;
 3                 Pursuant to Local Civil Rule 6-2(a)(2), the parties disclose that they previously
 4 agreed, and this Court ordered, (1) that the deadline for Defendants to file their Opposition to

 5 Plaintiff BNSF's Motion for Preliminary Injunction should be extended to February 3, 2020 and

 6 the deadline for Plaintiff BNSF to file its Reply in support of its Motion for Preliminary Injunction
 7 should be extended to February 20, 2020; and (2) that the Case Management Conference should

 8 be continued to March 5, 2020 to coincide with the hearing on Plaintiff BNSF's Motion for

 9 Preliminary Injunction, and the parties' Case Management Statement including the Rule 26(f)
10 report should be filed by February 27, 2020. In addition, the parties previously agreed to extend
11 Defendants' deadline to respond to the Complaint to January 31, 2020 and then to February 14,
12 2020.
13 Dated: January 30, 2020                       Respectfully submitted,
14                                               OLSON REMCHO, LLP
15
                                                 By: Isl Margaret R. Prinzing
16
                                                 Attorney for Defendants County of Alameda, County
17                                               of Contra Costa, County of Fresno, County of Kings,
                                                 County of Merced, County of Plumas, County of
18                                               Riverside, County of San Bernardino, County of San
                                                 Joaquin, County of Stanislaus, and County of Tulare
19

20    Ill
21    Ill
22    Ill
23
24

25

26
27
28
     STIPULATION & ORDER SETTING                      2
     SCHEDULE FOR PRELIM. INJ. BRIEFING
     Case No. 4: l 9-cv-07230-HSG
 1 Dated: January 30, 2020                MUNGER, TOLLES & OLSON LLP
 2
                                          By: Isl Jessica Reich Baril
 3                                            JESSICA REICH BARIL
                                                  (State Bar No. 302135)
 4                                            350 South Grand Avenue, Fiftieth Floor
                                              Los Angeles, California 90071
 5                                            Telephone: (213) 683-9100
                                              Facsimile: (213) 683-5164
 6                                            Email: jessica.baril@mto.com
 7                                             BENJAMIN J. HORWICH
                                                  (State Bar No. 249090)
 8                                             560 Mission Street, Twenty-Seventh Floor
                                               San Francisco, California 94105
 9                                             Telephone: (415) 512-4000
                                               Facsimile: (415) 512-4077
10                                             Email: ben.horwich@mto.com
11                                        Attorneys for Plaintiff BNSF Railway Company
12
     Dated:: January 30, 2020             MARGO A. RAISON
13
14
                                          By: Isl Jerri S. Bradley
15                                            Jerri S. Bradley
                                                  (State Bar No. 180341)
16                                            Deputy County Counsel, County of Kem
                                              1115 Truxtun Avenue, 4th Floor
17                                            Bakersfield, CA 93301
                                              Telephone: (661) 868-3819
18                                            Facsimile: (661) 868-3809
                                              Email: jbradley@kemcounty.com
19
                                          Attorneys for Defendant County of Kem
20
21 Dated: January 30, 2020                COUNTY COUNSEL, COUNTY OF MADERA

22
                                          By: Isl Michael R. Linden
23                                            Michael R. Linden
                                                  (State Bar No. 192485)
24                                            Deputy County Counsel, County of Madera
                                              7404 N Spalding Ave.
25                                            Fresno, CA 93720
                                              Telephone: (559) 431-5600
26                                            Facsimile: (559) 261-9366
                                              Email: mlinden@lozanosmith.com
27
                                          Attorneys for Defendant County of Madera
28
     STIPULATION & ORDER SETTING               3
     SCHEDULE FOR PRELIM. INJ. BRIEFING
     Case No. 4: 19-cv-07230-HSG
1 Dated: January 30,2020                    COUNTYCOUNSEL,ORANGE COUNTY
2
                                            By: Isl Steven C. Miller
3                                               Steven C. Miller
                                                    (State Bar No. 112951)
4                                               Senior Deputy County Counsel
                                                County of Orange
5                                               333 West Santa Ana Blvd.,4th Floor
                                                Santa Ana,CA 92701
 6                                              Telephone: (714) 834-3304
                                                Email: steven.miller@coco.ocgov.com
 7
                                            Attorneys for Defendant County of Orange
 8
 9
     Dated: January 30,2020                 COUNTYCOUNSEL,SAN DIEGO COUNTY
10
11
                                            By: Isl Laura E. Dolan
12                                              Laura E. Dolan
                                                     (State Bar No. 302859)
13                                              Senior Deputy County Counsel
                                                Office of County Counsel,San Diego County
14                                              1600 Pacific Highway,Room 355
                                                San Diego,CA 92101
15                                              Telephone: (619) 531-5801
                                                Email: Laura.Dolan@sdcounty.ca.gov
16
                                            Attorneys for Defendant County of San Diego
17
18

19
20
21
22         Upon presentation of the parties' stipulation and good cause shown,IT IS SO ORDERED.

23
24 Dated: 1/31/2020
26
27                                          HON. HAYWOOD S. GILLIAM,JR.
                                            UNITED STATES DISTRICT COURT JUDGE
28


     STIPULATION & ORDER SETTING                 4
     SCHEDULE FOR PRELIM. INJ. BRIEFING
     Case No. 4: 19-cv-07230-HSG
